Judgment, Supreme Court, New York County (Cassandra Mullen, J.), rendered January 27, 2012, convicting defendant, after a jury trial, of grand larceny in the third degree, and sentencing him to a term of five years’ probation, 50 hours’ community service and $23,700 in restitution, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations, including its evaluation of inconsistencies. To the extent that defendant is arguing that the verdict did not comport with the court’s charge, that claim is without merit.
Defendant’s challenge to the prosecutor’s summation is unpreserved, and we decline to review in the interest of justice. As an alternative holding, we find that the comment at issue does not warrant reversal. Concur — Mazzarelli, J.P., Renwick, DeGrasse, Feinman and Gische, JJ.